DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Agren (U.S. Pub. No. 2015/0231033) (previously cited) in view of Nelson, et al. (“Allergen Immunotherapy Extract Preparation Manual”, Chapter 9, AAAAI Practice Management Resource Guide, 2012 edition) (previously cited),  Ledbetter et al. (CN 1852976) (previously cited), and Oliver (U.S. Pub. No. 2006/0286606) (previously cited).
Regarding claim 14, Agren discloses:
A method for preparing and mixing a custom immunotherapy treatment for a patient with a custom immunotherapy mixing kit (see at least abstract and paragraphs 0048-0049 disclose wherein the particular dilution or concentrate amounts can be selected or based on the patient including empty vials as well as diluent and intermediate vials), comprising the steps of: receiving the custom immunotherapy mixing kit (dilution kit 10), the custom immunotherapy mixing kit comprising a container (case or housing 20), the container comprising an immunotherapy patient packet (instructions 402), a clinic prescription package (contents of box 400 as shown in figures 4 and 5) an empty sterile vial (empty vial 50) with a color code indicative of a concentrate concentration (paragraph 0068 discloses wherein the vials are color-coded); wherein the clinic prescription package comprises a first vial comprising a color-code indicative of 1:5000 concentration, wherein the first vial is prefilled (paragraph 0049 discloses wherein there is a sixth vial with a concentration between 1:640 and 1:50,000,000 and paragraphs 0036, 0047, and 0068 disclose wherein each of the vials is labeled and color-coded), a second vial comprising a color-code indicative of 1:500, wherein the second vial is prefilled (paragraph 0049 discloses wherein there is a fifth vial with a concentration between 1:320 and 1:5,000,000 and paragraphs 0036, 0047, and 0068 disclose wherein each of the vials is labeled and color-coded), a third vial comprising a color-code indicative of 1:50 concentration, wherein the third vial is prefilled (paragraph 0049 discloses wherein there is a second vial with a concentration between 1:40 and 1:5,000 and paragraphs 0036, 0047, and 0068 disclose wherein each of the vials is labeled and color-coded), a fourth vial comprising a color-code indicative of 1:5 concentration, wherein the fourth vial is prefilled (paragraph 0058 discloses wherein a first second and third vial can have a 1:5 dilution and paragraphs 0036, 0047, and 0068 disclose wherein each of the vials is labeled and color-coded), a fifth vial comprising a color code indicative of 1:5 concentration, wherein the fifth vial is prefilled (paragraph 0058 discloses wherein a first second and third vial can have a 1:5 dilution and paragraphs 0036, 0047, and 0068 disclose wherein each of the vials is labeled and color-coded), and a sixth vial comprising a color code indicative of 1:5 concentration, wherein the sixth vial is prefilled (paragraph 0058 discloses wherein a first second and third vial can have a 1:5 dilution and paragraphs 0036, 0047, and 0068 disclose wherein each of the vials is labeled and color-coded).
Yet Agren does not disclose:
a patient prescription package, and a first prefilled container with a first allergen extract, a second prefilled container with a second allergen extract, a third prefilled container with a third allergen extract, a fourth prefilled container with a fourth allergen extract, a fifth prefilled container with a fifth allergen extract; one or more needles, and one or more alcohol wipes; 
However, in the same field of immunotherapy dilution processes, Nelson discloses:
a patient prescription package (page 12 describes an allergen immunotherapy prescription set), and a first prefilled container with a first allergen extract, a second prefilled container with a second allergen extract, a third prefilled container with a third allergen extract, a fourth prefilled container with a fourth allergen extract, a fifth prefilled container with a fifth allergen extract (page 13 and figure 9.2 on page 15 discloses wherein there are five vials containing 5 different allergens at set concentrations); one or more needles (pages 21, 24, and 25 disclose wherein a sterile syringe is used), and one or more alcohol wipes (Table 9.2 on page 11 discloses wiping the patient with sterile alcohol swabs); filling the empty vial with contents of the first prefilled container, the second prefilled container, the third prefilled container, the fourth prefilled container, and the fifth prefilled container to form an allergen concentrate mix (pages 21-23 disclose the dilution process wherein the antigen or allergen extracts from the prefilled containers are placed in the concentrate vials having appropriate color coded labels to form allergen concentrate mixes)   
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Agren to incorporate a patient prescription package, and a first prefilled container with a first allergen extract, a second prefilled container with a second allergen extract, a third prefilled container with a third allergen extract, a fourth prefilled container with a fourth allergen extract, a fifth prefilled container with a fifth allergen extract; one or more needles, and one or more alcohol wipes; filling the concentrate vile with 
Yet the combination does not disclose:
wherein the concentration solution is albumin buffered saline (ABS).
However, in the same field of immunotherapy systems (paragraphs 0002-0003), Ledbetter discloses:
wherein the concentration solution is albumin buffered saline (ABS) (paragraph 0499 discloses wherein albumin mixed with salt water (albumin buffered saline) is exemplary of a suitable diluent).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the combination to incorporate wherein the concentration solution is albumin buffered saline (ABS), as taught by Ledbetter, as a simple substitution for the dilution solution of Agren, in order to achieve the predicable result of diluting the allergen extract to form a concentrate mix. 
Yet the combination does not disclose:
a sterile napkin; and one or more rubber bands.
However, in the same field of home test kits, Oliver discloses:
a sterile napkin (paragraph 0103 discloses wherein the test kit includes pre-packaged wipes); and one or more rubber bands (claim 8 discloses wherein the kit can have rubber bands).

Regarding claim 15, Agren in view of Nelson, Ledbetter, and Oliver discloses the method of claim 14. Agren further discloses:
wherein the immunotherapy patient packet comprises instructions for use of the patient prescription package (paragraphs 0053 and 0063-0064 disclose wherein the kit contains instructions 402).
Regarding claim 16, Agren in view of Nelson, Ledbetter, and Oliver discloses the method of claim 14. Yet Agren does not disclose:
wherein the custom immunotherapy mixing kit further comprises a mixing tray.
However, in the same field of immunotherapy dilution processes, Nelson discloses:
wherein the immunotherapy mixing kit further comprises a mixing tray (page 25 discloses wherein the antigens (allergen extracts) are in trays).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the immunotherapy mixing kit further comprises a mixing tray, as taught by Nelson, in order to hold the desired containers during mixing.
Regarding claim 18, Agren in view of Nelson, Ledbetter, and Oliver discloses the method of claim 16. Agren further discloses:
further comprising the steps of mixing the contents of the concentrate to provide the first vial with a 1:5000 concentration of the allergen concentrate mix, the second vial with a 1:500 paragraphs 0044-0049 disclose wherein the allergen is mixed with each of the concentrate dilution vials as disclosed above to achieve the allergen concentrate mix at the concentration values as cited above).
Regarding claim 19, Agren in view of Nelson, Ledbetter, and Oliver discloses the method of claim 16. Yet Agren does not disclose:
further comprising the steps of placing the first vial with a 1:5000 concentration of the allergen concentrate mix in the patient prescription package.
However, in the same field of immunotherapy dilution processes, Nelson discloses:
further comprising the steps of placing the first vial with a 1:5000 concentration of the allergen concentrate mix in the patient prescription package (page 23 discloses wherein the diluted and mixed vials can be placed in a package).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising the steps of placing the first vial with a 1:5000 concentration of the allergen concentrate mix in the patient prescription package, as a taught by Nelson, in order to make sure the patient gets the appropriate dosage. 
Regarding claim 21, Agren in view of Nelson, Ledbetter, and Oliver discloses the method of claim 16. Yet Agren does not disclose:
wherein the first prefilled container with a first allergen extract comprises a first syringe, the second prefilled container with the second allergen extract comprises a second syringe, the third prefilled container with the third allergen extract comprises a third syringe, the fourth 
However, in the same field of immunotherapy dilution processes, Nelson discloses:
wherein the first prefilled container with a first allergen extract comprises a first syringe, the second prefilled container with the second allergen extract comprises a second syringe, the third prefilled container with the third allergen extract comprises a third syringe, the fourth prefilled container with the fourth allergen extract comprises the fourth syringe, the fifth prefilled container with the fifth allergen extract comprises a fifth syringe (page 13 and figure 9.2 on page 15 discloses wherein there are five allergen or antigen vials and page 21 discloses wherein a separate vial is placed and used with each vial such that for the five containers or vials of the combination there would be five separate syringes).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first prefilled container with a first allergen extract comprises a first syringe, the second prefilled container with the second allergen extract comprises a second syringe, the third prefilled container with the third allergen extract comprises a third syringe, the fourth prefilled container with the fourth allergen extract comprises the fourth syringe, the fifth prefilled container with the fifth allergen extract comprises a fifth syringe, as taught by Nelson, such that each of the five containers would have its own separate syringe, in order to prevent contamination within the immunotherapy mixtures. 
Regarding claim 22, Agren in view of Nelson, Ledbetter, and Oliver discloses the method of claim 16. Agren further discloses:
paragraphs 0049 discloses wherein there are eight separate concentration vials and paragraphs 0059-0060 disclose a mixing method in which the vials are lined up and each vial is filled with 4 cc of diluent and 1 cc of solution of the preceding vial such that the seventh vial would contain a concentrate mix of the first through sixth vial of the kit).
Regarding claim 23, Agren in view of Nelson, Ledbetter, and Oliver discloses the method of claim 16. Agren further discloses:
wherein the custom immunotherapy treatment comprises the first vial comprising a custom immunotherapy treatment having a 1:5000 concentration of the allergen concentrate mix (paragraphs 0044 and 0048-0049 disclose wherein there is a sixth vial with a concentration between 1:640 and 1:50,000,000 of allergen extract), the second vial comprising a custom immunotherapy treatment having a 1:500 concentration of the allergen concentrate mix (paragraphs 0044 and 0048-0049 wherein there is a fifth vial with a concentration between 1:320 and 1:5,000,000 of allergen extract), the third vial comprising a custom immunotherapy treatment having a 1:50 concentration of the allergen concentrate mix (paragraphs 0044 and 0048-0049 wherein there is a second vial with a concentration between 1:40 and 1:5,000 of allergen extract), the fourth vial comprising a custom immunotherapy treatment having a 1:5 concentration of the allergen concentrate mix (paragraphs 0044, 0048-0049, and 0058 disclose wherein a first second and third vial can have a 1:5 dilution of allergen extract), the fifth vial comprising a custom immunotherapy treatment having a 1:5 concentration of the allergen concentrate mix (paragraphs 0044, 0048-0049, and 0058 disclose wherein a first second and third vial can have a 1:5 dilution of allergen extract), and the sixth vial comprising a custom immunotherapy treatment having a 1:5 concentration of the allergen concentrate mix (paragraphs 0044, 0048-0049, and 0058 disclose wherein a first second and third vial can have a 1:5 dilution of allergen extract).
Claims 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Agren in view of Nelson, Ledbetter, and Oliver, as applied to claim 16, and further in view of Puype (WO 2017044691) (previously cited).
Regarding claim 17, Agren in view of Nelson, Ledbetter, and Oliver discloses the method of claim 16. Yet Agren does not disclose:
wherein the mixing tray comprises one or more color codes indicative of a concentration of a desired allergen extract mix.
However, in the same field of allergy test kits, Puype discloses:
wherein the mixing tray comprises one or more color codes indicative of a concentration of a desired allergen extract mix (Figures 10 and 11 show a color coded or labeled mixing tray 1000 and claim 12 discloses wherein the color code is matched with the concentration).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the mixing tray comprises one or more color codes indicative of a concentration of a desired allergen extract mix, as taught by Puype, in order to label and organize the vials or containers for proper dilution and mixing so as to achieve accurate results for analysis. 
Regarding claim 20, Agren in view of Nelson, Ledbetter, and Oliver discloses the method of claim 18. Yet Agren does not disclose:

However, in the same field of allergy test kits, Puype discloses:
wherein the mixing the contents of the concentrate step further comprising the steps using the mixing tray to hold one or more of the first vial, the second vial, the third vial, the fourth vial, the fifth vial, and the sixth vial (Figures 10 and 11 show a color coded or labeled mixing tray 1000 with multiple holding spots for holding vials).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the mixing the contents of the concentrate step further comprising the steps using the mixing tray to hold one or more of the first vial, the second vial, the third vial, the fourth vial, the fifth vial, and the sixth vial, as taught by Puype, in order to improve efficiency and speed by holding multiple vials for mixing and dilution at the same.
Response to Amendment
Applicant amended claims 14-16 and 18-20 in the response filed 02/03/2020.
Applicant added claims 21-23 in the response filed 02/03/2020.
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. Applicant argues that Agren and the applied art of records fails to disclose “a clinic prescription package including a first, second, third, fourth, fifth and sixth prefilled vial that is prefilled with albumin buffered saline (ABS) dilute” as the vials 50 in Agren are empty vials. However, this argument is not persuasive, while a single or a few of the vials 50 from the . 
Applicant additionally argues that Nelson does not teach an immunotherapy mixing kit including a first prefilled container with a first allergen extract, a second prefilled container with a second allergen extract, a third prefilled container with a third allergen extract, a fourth prefilled container with a fourth allergen extract, a fifth prefilled container with a fifth allergen extract, however this argument is nor persuasive. While Nelson does not explicitly state that it is directed to an immunotherapy mixing kit, the disclosure of Nelson is directed to the dilution or mixing of allergens for completing an immunotherapy prescription and page 13 and figure 9.2 on page 15 disclose wherein there are five vials containing five different allergens at set concentrations wherein the five vials containing five different allergens would satisfy a first, second, third, fourth, and fifth prefilled container with a first, second, third, fourth, and fifth allergen extract. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.F./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791